Citation Nr: 0835158	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-20 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
denied entitlement to the above condition.

The appellant presented testimony at a hearing chaired by the 
undersigned at the RO in June 2008.  A transcript of the 
hearing is associated with the claims folder.


FINDING OF FACT

The veteran has PTSD as a result of in-service combat 
stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Board has found the evidence currently of record is 
sufficient to establish the veteran's entitlement to service 
connection for his claimed PTSD.  Therefore, no further 
development of the record is required with respect to this 
matter decided herein.  

Legal Criteria

Service connection will be granted for disability resulting 
from injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.   38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends he incurred PTSD during active duty as a 
result of escorting a cook from Vietnam to a hospital in 
Hawaii, receiving small arms fire while guarding an airstrip 
and receiving small arms file while guarding a large tent 
that was not part of a secured compound while on temporary 
duty at Phu Bai, Vietnam.  

The medical evidence of record establishes that the veteran 
has been diagnosed as having PTSD by both VA and non-VA 
health care providers.  He has also been receiving treatment 
for PTSD from a private physician, Dr. M., since June 2005.  
The medical evidence also establishes a link between the 
veteran's symptoms and his in-service stressors.  Dr. M. has 
opined that the veteran had PTSD due to "war-related 
experiences."  There is no credible supporting evidence of 
the claimed stressors, but the inquiry does not end there.  
The Board is required to determine whether the evidence 
supports a finding that the veteran engaged in combat, in 
which case no credible supporting evidence would be needed.


The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  

The veteran has reported and testified that he received small 
arms fire while guarding an airstrip and while guarding a 
tent in Phu Bai, Vietnam.  The veteran specifically stated 
that he could see the bullet holes in the jeep that he was 
driving when he received small arms fire.  Service personnel 
records demonstrate that the veteran was on temporary duty at 
Phu Bai in August 1964, that he was in Vietnam from April to 
at least August 1964, and that his unit was apparently 
involved in providing security.

The Board finds that the veteran's fairly consistent report 
of combat stressors, namely receiving enemy fire, are 
credible.  There is no evidence against his reports.  The 
evidence is; therefore, in favor of a finding that he engaged 
in combat.   

In light of the foregoing, all of the requirements for 
service connection for PTSD are satisfied.  Accordingly, 
service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


